UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4190



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JAIRTON AURELIO GRANDOS-ARREDONDO, a/k/a Jair,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-03-14)


Submitted:   December 28, 2005             Decided:   March 8, 2006


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron E. Michel, Charlotte, North Carolina, for Appellant.
Gretchen C. F. Shappert, United States Attorney, Charlotte, North
Carolina, Amy E. Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jairton Grandos-Arredondo was found guilty after a jury

trial for conspiracy to possess with intent to distribute cocaine,

in violation of 21 U.S.C. §§ 846, 841 (2000), and possession with

intent to distribute a quantity of cocaine, and the aiding and

abetting of such, in violation of 18 U.S.C. §§ 2, 841 (2000).            He

challenges    the   search   of   his   vehicle,   admission   of   evidence

regarding a 1993 traffic stop, and the constitutionality of the

sentencing enhancement under       18 U.S.C. § 841(b) (2000).       Finding

no error, we affirm.

          Grandos-Arredondo argues on appeal that his vehicle was

seized without a warrant, that Ms. Melissa Rodriguez did not give

valid consent to search the vehicle, and that the exception to the

warrant requirement for automobiles did not apply because the car

was parked in the curtilage of a private residence.             This court

reviews the district court’s factual findings underlying a motion

to suppress ruling for clear error, and the district court’s legal

determinations de novo.       Ornelas v. United States, 517 U.S. 690,

699 (1996); United States v. Bush, 404 F.3d 263, 275 (4th Cir.

2005).   When a suppression motion has been denied, this court

reviews the evidence in the light most favorable to the government.

United States v. Grossman, 400 F.3d 212, 216 (4th Cir. 2005).

          An essential element to a successful challenge of a

search or seizure on Fourth Amendment grounds is the existence of


                                    - 2 -
a legitimate expectation of privacy.         United States v. Salvucci,

448 U.S. 83, 92-93 (1980).       There is, however, no recognition of

the legitimacy of a defendant’s expectation of privacy where the

area searched is in the control of a third party.                Rakas v.

Illinois, 439 U.S. 128, 132-33 (1978). Fourth Amendment rights are

personal rights and may not be vicariously asserted.        Id. at 133-

34.   A person who is aggrieved by an illegal search or seizure only

through the introduction of damaging evidence secured by a search

of a third person’s premises or property has not had any of his

Fourth Amendment rights infringed.         Id. at 134.

            Thus, Grandos-Arredondo may not assert Rodriguez’s Fourth

Amendment rights.      Even assuming the officers did not obtain

voluntary    consent   from    Rodriguez,    Grandos-Arredondo    had    no

expectation of privacy in the premises or curtilage over which

Rodriguez had control.        Thus, we conclude that Grandos-Arredondo

had no standing to challenge Rodriguez’s consent and, therefore,

the information gained from the search and seizure of the car was

properly admitted.

            Grandos-Arredondo also argues that the district court

erred in admitting evidence relating to a 1993 traffic stop and

seizure of drugs found concealed in a headrest in the vehicle.          The

district court admitted the evidence under Federal Rule of Evidence

404(b).   On appeal, Grandos-Arredondo does not challenge admission

of the evidence under Rule 404(b), but rather on Fourth Amendment


                                   - 3 -
grounds.       Grandos-Arredondo did not make a specific challenge to

the legality of the search before the district court and his Fourth

Amendment challenge is not cognizable in the face of a guilty plea

to the offense.       See Tollett v. Henderson, 411 U.S. 258, 267 (1973)

(“A defendant who enters a guilty plea waives the right to raise a

constitutional challenge to his or her conviction.”)

               Further, the evidence was admissible under Fed. R. Evid.

404(b).    Rule 404(b) prohibits the admission of evidence of other

bad acts solely to prove a defendant’s bad character, but such

evidence may be admissible for other purposes, such as “proof of

motive,    opportunity,           intent,     preparation,     plan,     knowledge,

identity, or absence of mistake or accident.”                      Fed. R. Evid.

404(b); see also United States v. Hodge, 354 F.3d 305, 311-12 (4th

Cir. 2004).        The decision of the district court to admit such

evidence is discretionary and will not be disturbed unless it is

arbitrary or irrational.             See United States v. Rawle, 845 F.2d

1244,   1247     (4th    Cir.     1988).     Because    the   contested   evidence

demonstrated knowledge and absence of mistake, we find that the

district court did not abuse its discretion in admitting the

challenged evidence.

               Finally, Grandos-Arredondo argues that the jury should

have    made    the     factual    determination       that   he   had   qualifying

convictions under 21 U.S.C. § 841(b), as outlined in the 21 U.S.C.

§ 851 (2000) information, and therefore his sentence resulted in


                                           - 4 -
Sixth Amendment error.      In United States v. Booker, 125 S. Ct. 738

(2005), the Supreme Court reaffirmed its prior holding in Apprendi

that “[a]ny fact (other than a prior conviction) which is necessary

to support a sentence exceeding the maximum authorized by the facts

established by a plea of guilty or a jury verdict must be admitted

by the defendant or proved to a jury beyond a reasonable doubt.”

Booker,   125   S.   Ct.   at   756.      This   court   has   held   that   the

application of the career offender enhancement falls within the

exception for prior convictions where the facts were undisputed,

making it unnecessary to engage in further fact finding about a

prior conviction.     United States v. Collins, 412 F.3d 515, 521-23

(4th Cir. 2005); see Shepard v. United States, 125 S. Ct. 1254,

1263 (2005) (holding that a court’s inquiry as to disputed facts in

connection with a prior conviction is limited to the terms of the

charging document, a plea agreement, a transcript of the plea

colloquy, or a comparable judicial record).

           Although Grandos-Arredondo was not sentenced as a career

offender, his argument that, under Booker, the district court

violated his Sixth Amendment rights by making impermissible factual

findings when it used a prior conviction to enhance his sentence,

is foreclosed by Collins. Here, Grandos-Arredondo does not contest

the facts about or of his prior conviction that was used to enhance

his sentence.    Moreover, the district court could determine from

the judicial record of Grandos-Arredondo’s prior conviction whether


                                       - 5 -
the offense qualified when enhancing his sentence.         As a result,

the issue raised by Grandos-Arredondo is a purely legal argument.

See United States v. Cheek, 415 F.3d 349, 350 (4th Cir.) (holding

that Sixth Amendment not violated when sentence enhanced based on

prior convictions that were not charged in indictment or admitted

by defendant), cert. denied, 126 S. Ct. 640 (2005).         We therefore

conclude that there was no Sixth Amendment violation in this case.

           Accordingly, we affirm the judgment.         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 6 -